IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

J. L. H.,                            NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
       Appellant,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2169

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

       Appellee.

_____________________________/

Opinion filed February 1, 2017.

An appeal from an order of the Circuit Court for Escambia County.
Michael G. Allen, Judge.

J. L. H., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, and Stephanie C. Zimmerman,
Appellate Counsel, Department of Children and Families, Tallahassee, for
Appellee. Kelly A. Swartz, Guardian ad Litem Program, Sanford.




PER CURIAM.

       AFFIRMED.

ROBERTS, C.J., WINOKUR, and M.K. THOMAS, JJ., CONCUR.